Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.321 Filed 03/02/21 Page 1 of 29




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

HORIZON GLOBAL AMERICAS INC.,

              Plaintiff,
v.                                          Civil Action No. 2:20-cv-10536

CONTINENTAL AUTOMOTIVE                      Honorable Sean F. Cox
SYSTEMS, INC.,

              Defendant.


       OPINION AND ORDER DENYING DEFENDANT’S MOTION TO
        DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT FOR
     UNPATENTABILITY UNDER 35 U.S.C. § 101 (ECF NOS. 13, 14, 25, 28)

        This is a patent infringement case. In its first amended complaint (the “FAC”),

Plaintiff Horizon Global Americas Inc. (“Horizon”) alleges that Defendant

Continental Automotive Systems, Inc. (“Continental”) infringes three patents on

Horizon’s brake control technology, U.S. Patent Nos. 8,789,896 (the “’896 Patent”),

9,758,138 (the “’138 Patent”), and 10,040,437 (the “’437 Patent”) (collectively, the

“Patents”).

        This case is before the Court on Continental’s motion to dismiss the FAC on

the grounds that the Patents are invalid for patent ineligibility (the “Motion”). The

parties have submitted written briefs explaining their positions on patent eligibility.

Def.’s Mot., ECF No. 13; Def.’s Mot. Br., ECF No. 14; Pl.’s Resp. Br., ECF No. 25;

Def.’s Reply Br., ECF No. 28. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court will

                                           1
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.322 Filed 03/02/21 Page 2 of 29




decide the Motion without a hearing. Accordingly, the hearing scheduled for March

11, 2021 is canceled. See Notice of Mot. Hr’g , ECF No. 33. For the reasons set forth

below, the Court will deny the Motion.

                          I. PROCEDURAL HISTORY

      Horizon filed this case on February 28, 2020 and later filed the FAC on July

10, 2020. Compl., ECF No. 1; FAC, ECF No. 6.

      On September 2, 2020, in lieu of answering the FAC, Continental filed the

instant Motion. In the Motion, Continental asks the Court to dismiss the FAC under

Rule 12(b)(6). Continental argues that the Court should grant the Motion and dismiss

the FAC because the Patents are invalid for patent ineligibility. In particular,

Continental argues that in light of the Supreme Court’s Alice decision, Alice Corp.

v. CLS Bank Int’l, 573 U.S. 208 (2014), and lower court cases applying Alice, the

Patents are invalid under Section 101 of the Patent Act for claiming a patent-

ineligible abstract idea. Def.’s Mot. & Mot. Br., ECF Nos. 13 & 14.

                          II. PLEADING STANDARDS

      Rule 8(a)(2) requires a complaint to include “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

complaint that fails to make such a showing may be dismissed pursuant to Rule

12(b)(6) for “failure to state a claim upon which relief can be granted.” Fed. R. Civ.

P. 12(b)(6).



                                          2
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.323 Filed 03/02/21 Page 3 of 29




      When deciding a motion to dismiss under Rule 12(b)(6), the Court must

construe the complaint in the light most favorable to the plaintiff and accept all the

factual allegations contained in the complaint as true. See Lambert v. Hartman, 517

F.3d 433, 439 (6th Cir. 2008). In order to survive a Rule 12(b)(6) motion, a

complaint need contain only “enough facts to state a claim for relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).

“Where a complaint pleads facts that are merely consistent with a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of entitlement

to relief.’” Id. (quoting Twombly, 550 U.S. at 557). “Determining whether a

complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Id. at 679.

                          III. FACTUAL BACKGROUND

      For purposes of this Opinion and Order, the Court accepts as true the

following factual allegations set forth by Horizon in the FAC and the following

disclosure set forth in the Patents. Lambert, 517 F.3d at 439; see also Berkheimer v.

HP Inc., 881 F.3d 1360, 1370-71 (Fed. Cir. 2018) (finding that “summary judgment



                                            3
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.324 Filed 03/02/21 Page 4 of 29




[of patent ineligibility] was improper, given the fact questions created by the

specification’s disclosure”).

      A. Horizon’s Factual Allegations

      Horizon is a global leader in OEM and aftermarket towing and trailering

equipment. FAC ¶¶ 2, 10, ECF No. 6 at PageID.87-89. As the result of efforts to

build a patent portfolio on its innovations, Horizon owns patents on its brake control

technology, including the Patents at issue in this case. Id. ¶¶ 12-13, ECF No. 6 at

PageID.90; Ex. A (Brake Control Unit, U.S. Patent No. 8,789,896), ECF No. 6-1;

Ex. B (Brake Control Unit, U.S. Patent No. 9,758,138), ECF No. 6-2; Ex. C (Brake

Control Unit, U.S. Patent No. 10,040,437), ECF No. 6-3.

      Continental is also in the business of brake control technology. FAC ¶ 6, ECF

No. 6 at PageID.88. This case arose when Horizon learned that Continental was

selling an OEM integrated trailer brake controller (the “Accused ITBC”). Id. ¶ 22,

ECF No. 6 at PageID.91. In connection with making, using, selling, and offering to

sell the Accused ITBC, Horizon alleges that Continental infringes as “a non-limiting,

illustrative example” at least Claim 1 of the ’896 Patent, Claim 1 of the ’138 Patent,

and Claim 1 of the ’437 Patent (collectively, the “Example Claims”). Id. ¶¶ 21, 28-

29, 40-41, 52-53, ECF No. 6 at PageID.91-97, 99-103, 105-11.

      B. The Patents




                                          4
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.325 Filed 03/02/21 Page 5 of 29




      The Patents describe the brake control technology at issue in this case in the

context of a “towing vehicle” (e.g., a pickup truck) and a “towed vehicle” (e.g., a

trailer). The towing vehicle is equipped with the usual brakes. In addition, the towed

vehicle is equipped with brakes of its own. In connection with normal operation of

the towing vehicle’s brakes, “brake control” in the context of the Patents refers to

technology for controlling braking of the towed vehicle by powering the towed

vehicle’s brakes.

      The Patents, each entitled “Brake Control Unit,” describe embodiments of an

electronic device located within the towing vehicle. From within the towing vehicle,

the brake control unit controls braking of the towed vehicle by generating brake

output signals for powering the towed vehicle’s brakes. The brake control unit

receives input signals related to the towing vehicle, the towed vehicle, or both, and

generates the brake output signals based on the input signals. Among other input

signals, the brake control unit receives pressure signals related to the operation of

the towing vehicle’s brakes, and speed signals related to the speed of the towing

vehicle, the towed vehicle, or both. Depending on the input signals, the brake control

unit generates the brake output signals with a varying magnitude corresponding to

how much the towed vehicle’s brakes should be powered.

      Although each describing and claiming a method for controlling braking of

the towed vehicle, the Patents belong to two different patent “families,” one



                                          5
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.326 Filed 03/02/21 Page 6 of 29




including the ’896 and ’138 Patents (the “’896/’138 Patent Family”) and one

including the ’437 Patent.1

             1. The ’896/’138 Patent Family

      In the ’896/’138 Patent Family, the method is drawn to purportedly inventive

embodiments involving the use of speed signals. In connection with the

embodiments, the written description sections of the patents state that then-known

prior art brake control units did not disclose “how speed signals can be used to

control and/or optimize control of the brakes of the towed vehicle.” ’896 Patent 1:28-

33, ECF No. 6-1 at PageID.122.

      With respect to the ’896/’138 Patent Family, the Example Claims consist of

Claim 1 of the ’896 Patent and Claim 1 of the ’138 Patent. These claims are drawn

to a “speed threshold” embodiment. According to the speed threshold embodiment,

the method involves generating and modifying the brake output signals based on the



1
  The ’896/’138 Patent Family claims benefit of a provisional patent application filed
on October 8, 2004. The ’896 Patent, the first-filed “parent,” was filed on October
11, 2005 and issued on July 29, 2014. The ’138 Patent, a “child” continuation of
the ’896 Patent, was filed on July 14, 2014 and issued on September 12, 2017.
See ’896 Patent Related U.S. Application Data, ECF No. 6-1 at PageID.116; ’138
Patent Related U.S. Application Data, ECF No. 6-2 at PageID.130. For ease of
reference, in this Opinion and Order, the Court, like the parties in the written briefs,
cites to the shared written description of the ’896 Patent. The ’437 Patent claims
benefit of two different provisional patent applications filed on October 8, 2004. A
second-generation “child” continuation of the first-filed “parent,” the ’437 Patent
was filed on April 13, 2017 and issued on August 7, 2018. See ’437 Patent Related
U.S. Application Data, ECF No. 6-3 at PageID.147-48.

                                           6
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.327 Filed 03/02/21 Page 7 of 29




speed signals to solve a jerking problem. In connection with the speed threshold

embodiment, the written description sections of the patents explain that at low

speeds, the towed vehicle’s brakes “are often too aggressive causing significant

jerking, or in the worst case, locking of the brakes of the towed vehicle.” Id. 1:34-

37, ECF No. 6-1 at PageID.122. To solve the jerking problem, the brake output

signals are modified based on the speed signals in an effort “to reduce power to the

towed vehicle brakes when it is traveling at low speeds.” Id. 1:37-45, ECF No. 6-1

at PageID.122.

      Claim 1 of the ’896 Patent, reproduced below, is representative:

             1. A method of controlling braking of a towed vehicle, said
             method comprising:
             receiving a speed signal based on speed of a towing
             vehicle, or a towed vehicle, or both said towing vehicle
             and said towed vehicle;
             receiving a pressure signal based on a brake system of said
             towing vehicle;
             generating a brake output signal based on said speed signal
             and said pressure signal;
             sending said brake output signal to brakes of said towed
             vehicle to provide power to said brakes;
             applying said brakes of said towed vehicle based on said
             brake output signal;
             determining a relationship between said speed and a speed
             threshold;
             applying a function to modify said brake output signal
             when said speed of the towing vehicle is below said speed
             threshold;
             wherein said function modifies said brake output based on
             said speed; and




                                         7
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.328 Filed 03/02/21 Page 8 of 29




             wherein said brake output signal is not modified based on
             speed when said speed of said towing vehicle is above said
             speed threshold.

Id. 12:48-13:3, ECF No. 6-1 at PageID.127-28.

      According to other “speed signal” embodiments, the method involves

generating, modifying, adjusting, and modulating the brake output signals based on

the speed signals, including determining the characteristics of the towed vehicle,

determining the maximum brake output signals, and estimating, setting, and

applying gain settings, boost settings, slew rates, and the like. Id. 1:66-3:8, 7:63-

12:35 (detailing numerous “embodiment[s] of the present invention” involving the

use of speed signals), ECF No. 6-1 at PageID.122-23, 125-27.

             2. The ’437 Patent

      In the ’437 Patent, the method is drawn to purportedly inventive embodiments

involving the use of the towing vehicle’s communication bus as a source of input

signals. In connection with the embodiments, the written description section of the

patent states that then-known prior art brake control units were mostly “aftermarket

units” that were “not able to communicate with and communicate over existing

systems within the towing vehicle.” ’437 Patent 1:46-49, ECF No. 6-3 at PageID.156.

      With respect to the ’437 Patent, the Example Claims consist of Claim 1. This

claim is drawn to the basic “communication bus” embodiment. According to the

communication bus embodiment, the method involves receiving input signals



                                         8
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.329 Filed 03/02/21 Page 9 of 29




related to the towing vehicle via the towing vehicle’s communication bus, including

in connection with generating and adjusting the brake output signals based on the

input signals.

      Claim 1 of the ’437 Patent is reproduced below:

             1. A method for controlling braking of a towed vehicle, the
             method comprising:
             receiving a first signal at a brake controller via a towing
             vehicle communication bus, the first signal relating to at
             least one operating condition of the towing vehicle; and
             sending a second signal from the brake controller to brakes
             of the towed vehicle, the second signal based on the first
             signal; and
             wherein the towing vehicle communication bus is
             configured to communicate electronic signals and the
             towing vehicle communication bus interconnects a
             plurality of components on the towing vehicle and is
             externally connected to the brake controller.

Id. 17:27-40, ECF No. 6-3 at PageID.164.

      According to “performance feature” embodiments, the method further

involves redundancy procedures, diagnostics, life cycle management, brake control

unit mode determination, towed vehicle brake load testing, short circuit protection,

stuck operator input determination, and the like. Id. 1:65-2:59, 7:16-17:14 (detailing

numerous “embodiment[s] of the present invention” and “performance feature[s]”

involving the use of the towing vehicle’s communication bus as a source of input

signals), ECF No. 6-3 at PageID.156, 159-64.




                                          9
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.330 Filed 03/02/21 Page 10 of 29




                   IV. PATENT ELIGIBILITY STANDARDS

      Section 101 of the Patent Act, entitled “Inventions patentable,” defines patent-

eligible subject matter as “any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §

101. The Supreme Court has created a non-textual exception to Section 101 for laws

of nature, natural phenomena, and abstract ideas, which are “building blocks of

human ingenuity.” Alice, 573 U.S. at 216-17. In determining patent eligibility, courts

must distinguish between patents that “claim the building blocks” and those whose

claims “integrate the building blocks into something more.” Id. at 217.

      The Supreme Court in Alice explains its two-step framework for determining

patent eligibility. See id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus

Labs., Inc., 566 U.S. 66, 72-73, 77-79 (2012)). At Alice step one, courts must

determine whether the claims are “directed to” a patent-ineligible concept, such as

an abstract idea. Id. at 218. Here, courts must be careful not to allow the judicial

exception for patent-ineligible concepts to “swallow all of patent law.” Id. at 217. It

is not enough that the claims “involve” a patent-ineligible concept because “[a]t

some level, all inventions embody, use, reflect, rest upon, or apply laws of nature,

natural phenomena, or abstract ideas.” Ibid. (quotation, alteration and citation

omitted). If the claims are directed to a patent-ineligible concept, at Alice step two,

courts must consider the claim elements “both individually and as an ordered



                                          10
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.331 Filed 03/02/21 Page 11 of 29




combination” to determine whether the claims contain an “inventive concept”

sufficient to “transform” the concept into a patent-eligible “application” of the

concept. Id. at 217-18 (quotation and citation omitted). Alice step two is satisfied

when the claim elements recite more than performance of “well-understood, routine,

conventional activities previously known to the industry.” Id. at 225 (quotation and

citation omitted).

      Patent eligibility is a question of law based on underlying facts. Aatrix

Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018).

Patent eligibility may be determined on a motion to dismiss where “there are no

factual allegations that, taken as true, prevent resolving the eligibility question as a

matter of law.” Id. at 1125.

      A patent enjoys a statutory presumption of validity, and the party asserting

invalidity must prove invalidity by clear and convincing evidence. 35 U.S.C. §

282(a); Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 95 (2011). Settling a

previously debated issue, the Federal Circuit holds that a patent is presumptively

patent-eligible. Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1319 (Fed. Cir.

2019) (rejecting district court’s contrary conclusion based on Ultramercial, Inc. v.

Hulu, LLC, 772 F.3d 709, 721 (Fed. Cir. 2014) (Mayer, J., concurring) (“no

presumption of eligibility attends the section 101 inquiry”)).




                                          11
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.332 Filed 03/02/21 Page 12 of 29




                        V. THE PARTIES’ POSITIONS

      Continental argues that the Patents are invalid for patent ineligibility because

the claims fail Alice step one and Alice step two. Contrariwise, Horizon argues that

the Patents are not invalid for patent ineligibility because the claims satisfy Alice

step one and Alice step two.

      A. Continental’s Argument

      With respect to Alice step one, Continental argues that the claims are directed

to the abstract idea of brake control technology—i.e., receiving, generating, and

transmitting signals, applied in the context of controlling braking of the towed

vehicle. With respect to Alice step two, Continental argues that the claims implement

the abstract idea of brake control technology using only routine steps and prior art,

generic, and commercially available components.

             1. Representative Claim Relationships

      Continental begins by asking the Court to treat the Example Claims as

representative of the remaining claims. While ostensibly asking for representative

treatment of the Example Claims, Continental does not explain its position on patent

eligibility based on the Example Claims per se. Rather, for purposes of the Motion,

Continental generalizes the claims as reciting “receiving input signal(s) from the

towing/towed vehicles, analyzing the inputs to generate a corresponding brake




                                         12
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.333 Filed 03/02/21 Page 13 of 29




output signal, and sending the brake output signal to apply the brakes.” Def.’s Mot.

Br. 10, ECF No. 14 at PageID.195.

      In asking for representative treatment of its generalization of the claims,

Continental argues that the Patents do not create any issues of meaningful

differences. Starting with the ’896/’138 Patent Family and the ’437 Patent,

Continental argues that they are “effectively identical” because the abstracts are

“substantively the same.” Id. 3, ECF No. 14 at PageID.188. As to the Example

Claims, Continental argues that “aside from minor linguistic differences and levels

of detail,” they are “substantively alike and directed to the same concept [quoted

above].” Id. 10, ECF No. 14 at PageID.195. As to the remaining claims, Continental

argues that the other independent claims are “substantially similar” and that the

dependent claims “at most, merely add generic limitations.” Id. 11, ECF No. 14 at

PageID.196.

              2. Alice Step One

      At Alice step one, Continental argues that from the perspective of generating

the brake output signals, the claims recite a “black box.” For instance, Continental

argues that the claims do not recite “formulas, algorithms, or computer

improvements of any kind.” Id. 13, ECF No. 14 at PageID.198. Similarly,

Continental argues that the input signals “are analyzed in some unspecified and non-

inventive way” and that the brake output signals are “generated and then applied in



                                        13
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.334 Filed 03/02/21 Page 14 of 29




an unspecified way to achieve a broad result.” Id. 12-13, ECF No. 14 at PageID.197-

98.

      Applying various patent ineligibility cases, Continental argues that the claims

fail Alice step one because they, among other things, “do not include any limitations

as to how the signals are analyzed or how the method generates the output signal to

produce the claimed result,” id. 14, ECF No. 14 at PageID.199, “do not recite any

non-abstract technological improvement or solution,” id. 16, ECF No. 14 at

PageID.201, “use result-based functional language without describing how to

achieve these results in a non-abstract way,” id. 18, ECF No. 14 at PageID.203, and

“neither include any special components to be used in the method, nor claim any

improvement to the physical brake control unit itself,” id. 19, ECF No. 14 at

PageID.204.

              3. Alice Step Two

      In furtherance of its argument that the claims recite a black box at Alice step

one, at Alice step two, Continental argues that the claims are un-transformative.

Applying various patent ineligibility cases, Continental argues that the claims fail

Alice step two because they, among other things, “are entirely silent as to how to

implement the signal processing method,” id. 20, ECF No. 14 at PageID.205,

“invoke the use of technology that was already well-known and conventional,

operating in their well-known ways,” id. 21, ECF No. 14 at PageID.206, “do not



                                         14
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.335 Filed 03/02/21 Page 15 of 29




even purport to require the use of any specific software algorithm,” id. 20-21, ECF

No. 14 at PageID.205-06, recite “generic components operating in well-known

ways,” id. 22-23, ECF No. 14 at PageID.207-08, and recite “routine steps” “in a

conventional order,” id. 23, ECF No. 14 at PageID.208.

      B. Horizon’s Argument

      With respect to Alice step one, Horizon argues that the claims are directed to

specific improvements to brake control technology.2 With respect to Alice step two,

Horizon argues that because they are directed to specific improvements to brake

control technology, the claims contain an inventive concept.

             1. Representative Claim Relationships

      Horizon begins by disputing that Continental’s generalization of the claims is

representative. Horizon points out that Continental’s generalization of the claims not

only oversimplifies the claim language, but also fails to give separate treatment to

the respective Example Claims of the ’896/’138 Patent Family and the ’437 Patent.

Horizon also asks the Court not to treat the Example Claims as representative of the




2
  In a theme it emphasizes throughout its response brief, Horizon also argues that
brake control technology is not an abstract idea. Horizon argues that as opposed to
being abstract, brake control technology has a tangible, physical, concrete, and
otherwise real-world nature. However, the Court notes that brake control
technology’s real-world nature does not answer the question of whether the claims
are directed to an abstract idea. See, e.g., Chamberlain Grp., Inc. v. Techtronic Indus.
Co., 935 F.3d 1341, 1348 (Fed. Cir. 2019) (“the mere physical nature of [the
technology at issue] is not enough to save the claims from abstractness”).

                                          15
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.336 Filed 03/02/21 Page 16 of 29




other claims. In particular, Horizon points out that compared to the Example Claims,

many of the other claims are drawn to different embodiments.

              2. Alice Step One

      At Alice step one, Horizon argues that as opposed to brake control technology

in the abstract, the claims are directed to specific improvements to brake control

technology.

      With respect to the ’896/’138 Patent Family, Horizon argues that the claims

are directed to controlling braking of the towed vehicle not only using speed signals,

but also based on a speed threshold to solve the jerking problem. Horizon points out

that the written description sections of the patents state that then-known prior art

brake control units did not disclose “how speed signals can be used to control and/or

optimize control of the brakes of the towed vehicle.” ’896 Patent 1:28-33, ECF No.

6-1 at PageID.122.

      As to the speed threshold embodiment in particular, Horizon points out that

to solve the jerking problem, the method involves not only generating the brake

output signals based on the speed signals, but also modifying the brake output signals

based on the speed signals. Similarly, Horizon points out that the claims recite a

specific algorithm to solve the jerking problem involving not just generating the

brake output signals based on the speed signals, but thereafter modifying the brake




                                         16
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.337 Filed 03/02/21 Page 17 of 29




output signals based on the speed signals. See, e.g., id. 12:48-13:3 (Claim 1), ECF

No. 6-1 at PageID.127-28.

      In summary, Horizon argues that the claims “identify specific steps on how

the real-world towing vehicle conditions (e.g., its speed) provides the appropriate

brake output from the vehicle to control the braking system of the towed vehicle in

a new way that prevents jerking or lockup,” Pl.’s Resp. Br. 22, ECF No. 25 at

PageID.264, and “provide a novel solution that modifies the braking of the trailer

when certain conditions exist,” id. 22-23, ECF No. 25 at PageID.264-65.

      Applying various patent eligibility cases, Horizon argues that the claims

satisfy Alice step one because they, among other things, use “physical measurements

to improve performance,” id. 12, ECF No. 25 at PageID.254, and use “real-world

data and tangible vehicle components as tools to provide appropriate (and improved)

trailer braking,” id. 14, ECF No. 25 at PageID.256.

      With respect to the ’437 Patent, Horizon argues that in connection with

controlling braking of the towed vehicle, the claims are directed to the connection

and interaction between the towing vehicle’s communication bus and the brake

control unit. Horizon points out that the written description of the patent states that

then-known prior art brake control units were mostly “aftermarket units” that were

“not able to communicate with and communicate over existing systems within the

towing vehicle.” ’437 Patent 1:46-49, ECF No. 6-3 at PageID.156.



                                          17
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.338 Filed 03/02/21 Page 18 of 29




      In summary, Horizon argues that the claims “use components in a new way to

brake a moving trailer,” Pl.’s Resp. Br. 16, ECF No. 25 at PageID.258, “ingeniously

use the communication bus in the vehicle with the [brake control unit] to provide

better controlled trailer braking,” id. 21, ECF No. 25 at PageID.263, and “provide a

new method of using a vehicle’s communication bus to achieve a solution to improve

trailer braking,” id. 23, ECF No. 25 at PageID.265.

      Applying various patent eligibility cases, Horizon argues that the claims

satisfy Alice step one because they, among other things, recite a “specific

improvement” “in the functionality of the vehicle’s communication bus system

itself.” Id. 13-14 (quotation, alteration and citation omitted), ECF No. 25 at

PageID.255-56.

             3. Alice Step Two

      In furtherance of its argument at Alice step one that the claims are directed to

specific improvements to brake control technology, at Alice step two, Horizon

argues that the claims contain an inventive concept.

      With respect to the ’896/’138 Patent Family, Horizon argues that the claims

“explain that the speed threshold, which was not conventional, provides the

inventive concept to solve the problems of jerking and locking in the prior art.” Pl.’s

Resp. Br. 24, ECF No. 25 at PageID.266. Applying various patent eligibility cases,




                                          18
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.339 Filed 03/02/21 Page 19 of 29




Horizon argues that the claims satisfy Alice step two because they, among other

things, yield “a different or better result than prior art systems.” Id.

      With respect to the ’437 Patent, Horizon argues that the claims “use the

vehicle’s communication bus in a new and unconventional way as a connection to,

and source of information for, a brake controller.” Id. 24-25, ECF No. 25 at

PageID.266-67. Applying various patent eligibility cases, Horizon argues that the

claims satisfy Alice step two because they, among other things, “recite an

unconventional arrangement of conventional components” and yield “a different or

better result than prior art systems.” Id. 24, ECF No. 25 at PageID.266.

                                   VI. ANALYSIS

      While patent eligibility may be determined on a motion to dismiss, this is only

the case where “there are no factual allegations that, taken as true, prevent resolving

the eligibility question as a matter of law.” Aatrix, 882 F.3d at 1125. Because a patent

enjoys a statutory presumption of patent eligibility, “[a]ny fact . . . that is pertinent

to the invalidity conclusion must be proven by clear and convincing evidence.”

Berkheimer, 881 F.3d at 1368 (citing Microsoft, 564 U.S. at 95).

      For this Rule 12(b)(6) motion, the record consists of the Patents and well

pleaded allegations of the Complaint, whose disclosure the Court accepts as true.

Lambert, 517 F.3d at 439. Looking to the text of the Patents, the Court finds that

Continental has not met its burden of proving that the Patents are invalid for patent



                                           19
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.340 Filed 03/02/21 Page 20 of 29




ineligibility by clear and convincing evidence. In particular, the text of the Patents

contradicts Continental’s argument that the claims are directed to an abstract idea

pursuant to the Alice test. The Patents, on their face, set forth claims directed to

specific improvements to brake control technology. Because the claims of the

Patents are plausibly directed to specific improvements to brake control technology,

not brake control technology in the abstract, the Court finds that the claims plausibly

satisfy Alice step one and/or Alice step two.

      A. Representative Claim Relationships

      The Court, like the parties, begins with the issue of whether to treat the

Example Claims referenced in the Complaint as representative of all the claims in

the Patents. “Courts may treat a claim as representative in certain situations, such as

if the patentee does not present any meaningful argument for the distinctive

significance of any claim limitations not found in the representative claim or if the

parties agree to treat a claim as representative.” Berkheimer, 881 F.3d at 1365. Here,

the parties have not agreed to treat the Example Claims as representative of all the

claims in the Patents.

      The Court agrees with Horizon that it should not treat the Example Claims as

representative of all the claims in the Patents. Initially, as Horizon points out,

Continental’s generalization of the claims not only oversimplifies the claim language,

but also fails to account for the differences between the claims in the patents. See,



                                          20
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.341 Filed 03/02/21 Page 21 of 29




e.g., McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir.

2016) (cautioning that “courts must be careful to avoid oversimplifying the claims

by looking at them generally and failing to account for the specific requirements of

the claims”) (quotation and citation omitted).

      Horizon correctly points out that, compared to the Example Claims, many of

the other claims of the Patents are drawn to different embodiments.3 With respect to

the ’896/’138 Patent Family, while example Claim 1 of the ’896 Patent and example

Claim 1 of the ’138 Patent are directed to a specific speed threshold embodiment, it

appears that many of the other claims of the ‘896 and ‘138 Patents are drawn to the

other speed signal embodiments. See ’896 Patent 13:17-14:37 (dependent Claims 6-

13), ECF No. 6-1 at PageID.128; ’138 Patent 13:44-14:15 (dependent Claims 5-8),

14:48-16:25 (dependent Claims 13-16 and independent Claims 17 and 18), ECF No.

6-2 at PageID.144-45. Similarly, while example Claim 1 of the ’437 Patent is

directed to the communication bus embodiment, it appears that many of the

remaining claims are drawn to the performance feature embodiments. See ’437




3
 In total, the Patents have 58 claims. See ’896 Patent 12:48-14:39 (independent
Claim 1 and dependent Claims 2-14), ECF No. 6-1 at PageID.127-28; ’138 Patent
13:14-16:25 (independent Claim 1 and dependent Claims 2-8, independent Claim 9
and dependent Claims 10-16, and independent Claims 17 and 18), ECF No. 6-2 at
PageID.144-45; ’437 Patent 17:27-20:33 (independent Claim 1 and dependent
Claims 2-22, and independent Claims 23, 24, 25, and 26), ECF No. 6-3 at
PageID.164-65.

                                         21
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.342 Filed 03/02/21 Page 22 of 29




Patent 17:41-58 (dependent Claims 2 and 3), 17:65-18:64 (dependent Claims 6-19),

ECF No. 6-3 at PageID.164.

      Because Continental does not address the different embodiments set forth in

the claims of the Patents, the Court will only address the Example Claims. See

Biotec Biologische Naturverpackungen GmbH v. Biocorp, Inc., 249 F.3d 1341, 1353

(Fed. Cir. 2001) (it is not the Court’s “burden to search through lengthy technologic

documents for possible evidence” of invalidity).

      B. Alice Step One

      At Alice step one, the Court must determine whether the claims are “directed

to” a patent-ineligible concept, such as an abstract idea. Alice, 573 U.S. at 218. The

Court must “look at the focus of the claimed advance over the prior art to determine

if the claim’s character as a whole is directed to excluded subject matter.”

Chamberlain, 935 F.3d at 1346 (quotation and citation omitted). “The specification

is helpful in illuminating what a claim is directed to.” Id. (quotation, alteration and

citation omitted).

      The Court finds, based on the limited record at this stage of the case, that

claims are plausibly directed to a specific improvement in brake control technology,

not an abstract idea. As noted above, the Patents each describe and claim a method

for controlling braking of the towed vehicle. Looking to their text, the Patents

acknowledge then-known prior art brake control units, and after identifying



                                          22
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.343 Filed 03/02/21 Page 23 of 29




purported shortcomings of these brake control units, describe and claim purportedly

inventive embodiments directed to the shortcomings.

      More specifically, with respect to the ’896 and ’138 Patents, the claims are

directed to purportedly inventive embodiments to solve the real world problem of

brake jerking experienced when towing a trailer at low speeds. The written

description sections of the ‘896 and ‘138 Patents acknowledge that then-known prior

art brake control units “have proposed utilization of a signal provided by a

component, located within a towing vehicle, to determine a magnitude for a brake

output signal that is provided to brakes of a towed vehicle to initiate braking of the

towed vehicle.” ’896 Patent 1:23-28, ECF No. 6-1 at PageID.122. However, the

written description sections of the patents state that these brake control units did not

disclose “how speed signals can be used to control and/or optimize control of the

brakes of the towed vehicle.” Id. 1:28-33, ECF No. 6-1 at PageID.122. According to

the speed threshold embodiment of the ‘896 and ‘138 Patents, the patented

improvement involves generating and modifying the brake output signals based on

the speed input signals to solve the brake jerking problem at slower vehicle speeds.

The written description explains that at low speeds, the towed vehicle’s brakes “are

often too aggressive causing significant jerking, or in the worst case, locking of the

brakes of the towed vehicle.” Id. 1:34-37, ECF No. 6-1 at PageID.122. To solve the

jerking problem, the brake output signals are modified based on the speed input



                                          23
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.344 Filed 03/02/21 Page 24 of 29




signals in an effort “to reduce power to the towed vehicle brakes when it is traveling

at low speeds.” Id. 1:37-45, ECF No. 6-1 at PageID.122.

      Similarly, the ’437 Patent is directed to a purported improvement involving

the use of the towing vehicle’s communication bus as a source of input signals. In

connection with the embodiments, the written description section of the patent

acknowledges that then-known prior art brake control units “provide a brake output

signal to the brakes of a towed vehicle.” ’437 Patent 1:25-27, ECF No. 6-3 at

PageID.156. However, the written description maintains that these brake control

units were mostly “aftermarket units” that were “not able to communicate with and

communicate over existing systems within the towing vehicle.” Id. 1:46-49, ECF No.

6-3 at PageID.156. The patented purported improvement involves the brake

controller receiving input signals related to the towing vehicle via the towing

vehicle’s communication bus.

      For purposes of the Motion, Continental overly generalizes the claims as

reciting “receiving input signal(s) from the towing/towed vehicles, analyzing the

inputs to generate a corresponding brake output signal, and sending the brake output

signal to apply the brakes.” Def.’s Mot. Br. 10, ECF No. 14 at PageID.195.

      In particular, Continental’s generalization of the claims omits the entirety of

the claim language drawn to the embodiments. For instance, with respect to the speed




                                         24
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.345 Filed 03/02/21 Page 25 of 29




threshold embodiment in the ’896/’138 Patent Family, compared to Continental’s

generalization of the claims, Claim 1 of the ’896 Patent additionally recites:

                                   *     *      *
             determining a relationship between said speed and a speed
             threshold;
             applying a function to modify said brake output signal
             when said speed of the towing vehicle is below said speed
             threshold;
             wherein said function modifies said brake output based on
             said speed; and
             wherein said brake output signal is not modified based on
             speed when said speed of said towing vehicle is above said
             speed threshold.

’896 Patent 12:48-13:3, ECF No. 6-1 at PageID.127-28. Likewise, the claim

language contradicts Continental’s argument that the claims recite a black box for

generating the brake output signals. Instead, the claims recite a specific algorithm to

solve the jerking problem involving not just generating the brake output signals

based on the speed signals, but thereafter modifying the brake output signals based

on the speed signals.

       Similarly, with respect to the communication bus embodiment in the ’437

Patent, compared to Continental’s generalization of the claims, Claim 1 additionally

recites:

                                    *      *     *
             receiving a first signal at a brake controller via a towing
             vehicle communication bus . . . ; and
                                    *      *     *
             wherein . . . the towing vehicle communication bus . . . is
             externally connected to the brake controller.

                                          25
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.346 Filed 03/02/21 Page 26 of 29




’437 Patent 17:27-40, ECF No. 6-3 at PageID.164.

       In summary, as opposed to brake control technology in the abstract, the

Patents, on their face, set forth claims plausibly directed to specific improvements

to brake control technology and therefore plausibly satisfy Alice step one. While

discovery or trial may reveal that the patents did not improve the prior art, for

purposes of a Rule 12(b)(6) motion, the Court assumes that the improvements set

forth in the Complaint and the Patents are true. Enfish, LLC v. Microsoft Corp., 822

F.3d 1327, 1335 (Fed. Cir. 2016) (“The Supreme Court has suggested that claims

‘improv[ing] an existing technological process’ might not succumb to the abstract

idea exception.”) (quoting Alice, 573 U.S. at 223).

       C. Alice Step Two

       Finding that the claims plausibly satisfy Alice step one, the Court need not

proceed to Alice step two. However, the Court will address step two of the Alice test

for the benefit of the parties.

       At Alice step two, the Court must determine whether the claims contain an

“inventive concept” sufficient to “transform” the abstract idea of brake control

technology into a patent-eligible “application” of brake control technology. Alice,

573 U.S. at 217-18. Alice step two is satisfied when the claims recite more than

performance of “well-understood, routine, conventional activities” in connection

with prior art brake control units. Id. at 225. “The question of whether a claim


                                         26
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.347 Filed 03/02/21 Page 27 of 29




element or combination of elements is well-understood, routine and conventional to

a skilled artisan in the relevant field is a question of fact.” Berkheimer, 881 F.3d at

1368.

        The Court finds that Horizon has plausibly alleged that the claims recite more

than performance of “well-understood, routine, conventional activities” in

connection with prior art brake control units. As set forth above in the Court’s Alice

step one analysis, the Patents, on their face, set forth claims directed to specific

improvements to brake control technology—i.e., claims that recite more than

performance of “well-understood, routine, conventional activities” in connection

with prior art brake control units. Alice, 573 U.S. at 225. Specifically, the ’896

and ’138 Patents are directed to a purported improvement to solve the real world

problem of brake jerking experienced when towing a trailer at low speeds. The ’437

Patent is directed to the purported improvement involving the use of the towing

vehicle’s communication bus as a source of electronic input signals for the electronic

brake controller. The written description sections of the Patents state that the

inventions were new and not conventional. See ‘896 Patent 1:28-45, ECF No. 6-1

at PageID.122; ‘437 Patent 1:46-49, ECF p. 6-3 at PageID.156. Because the claims

are plausibly directed to specific improvements to brake control technology, the

claims plausibly contain an inventive concept sufficient to transform the abstract




                                          27
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.348 Filed 03/02/21 Page 28 of 29




idea of brake control technology into a patent-eligible application of brake control

technology. Id. at 217-18. Accordingly, the claims plausibly satisfy Alice step two.

      D. Summary

      Continental’s argument may be more persuasive on a full record at later stages

of this case. However, at this stage of the case, the disclosure of the Patents, “taken

as true, prevent[s] resolving the eligibility question as a matter of law” in

Continental’s favor. Aatrix, 882 F.3d at 1125; see also Berkheimer, 881 F.3d at 1370

(finding that “summary judgment [of patent ineligibility] was improper, given the

fact questions created by the specification’s disclosure”).

      Likewise, the Court recognizes that the ultimate determination of patent

eligibility may require more precise articulations of what the claims are “directed

to,” application of various patent eligibility and patent ineligibility cases, and final

determinations under Alice step one and Alice step two. However, because it remains

to be seen whether and to what extent the prior art informs the ultimate determination

of patent eligibility, these issues are more properly addressed on a full record at later

stages of this case. Berkheimer, 881 F.3d at 1368 (“[T]he Supreme Court

recognize[s] that in making the § 101 determination, the inquiry ‘might sometimes

overlap’ with other fact-intensive inquiries like novelty under § 102.”) (quoting

Mayo, 566 U.S. at 90).




                                           28
Case 2:20-cv-10536-SFC-APP ECF No. 36, PageID.349 Filed 03/02/21 Page 29 of 29




      At this stage of the case, it is enough that the text of the Patents shows that the

claims plausibly satisfy Alice step one and/or Alice step two.

                                VII. CONCLUSION

      For the reasons set forth above, finding that Continental has not met its burden

of proving that the Patents are invalid for patent ineligibility by clear and convincing

evidence, the Court will deny the Motion.

Dated: March 2, 2021                           s/Sean F. Cox
                                               Sean F. Cox
                                               U. S. District Judge




                                          29
